Citation Nr: 1100655	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for his 
service connected partial patellectomy of the right knee with 
chondromalacia. 

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis in the right knee. 

3.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis in the left knee. 

4.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, to include a rating in excess of 10 percent earlier 
than June 1, 2009.
 
5.  Entitlement to service connection for a left hip disability. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 

7.  Entitlement to an effective date earlier than June 11, 1998 
for the 30 percent evaluation for the partial patellectomy of the 
right knee.
(A separate decision is being released with regard to the claims 
of service connection for bilateral hearing loss, tinnitus and 
sinusitis, and for a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD))


REPRESENTATION

Veteran represented by:  Virginia Girard-Brady, Esq.	


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 until 
December 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
July 2006, November 2008, May 2009 and December 2009 rating 
decisions. 

It is noted that in September 2008 the Veteran requested a 
hearing before the Board.  He subsequently withdrew that request 
in a November 2008 statement.  As such, the Board will proceed 
with the claim.

The issues of whether new and material evidence has been 
presented to reopen the previously denied claims of 
entitlement to service connection for hypertension and for 
a heart disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The range of motion in the Veteran's knees, even considering 
any additional limitation of motion from pain and repetitive 
motion, exceeds the limitation of motion required for even a 
noncompensable rating.

2.  The Veteran receives the maximum schedular rating for 
instability in his right knee and the evidence does not show that 
the Veteran's right knee disability is unique so as to warrant 
referral for extraschedular consideration.

3.  The evidence does not show that a compensable rating is 
warranted for instability of the left knee.

4.  Prior to June 2009, the Veteran's diabetes mellitus was 
controlled by diet alone.

5.  The Veteran's activities are not regulated to treat his 
diabetes mellitus, nor has his diabetes mellitus caused 
ketoacidosis or hypogylcemia.

6.  The evidence does not relate the Veteran's left hip 
disability to either his time in service or to a service 
connected disability. 

7.  The evidence shows that the Veteran is unemployable as a 
result of his service connected disabilities.
 
8.  An increase in right knee impairment is not shown within one 
year prior to June 11, 1998.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for 
chondromalacia of the right knee with partial patellectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5257 (2009).

2.  Criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5260, 
5261 (2009).

3. Criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 
5260, 5261 (2009).

4.  Criteria for a rating in excess of 20 percent for diabetes 
mellitus, to include a rating in excess of 10 percent earlier 
than June 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2009).

5.  Criteria for service connection for a left hip disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

6.  Criteria for a TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2009).

7.  Criteria for an effective date earlier than June 11, 1998 for 
the 30 percent evaluation for the partial patellectomy of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
Regarding the left hip, service treatment records do not show any 
complaints of or treatment for any hip problem.  Treatment 
records from October 1969, shortly after the Veteran was 
discharged, show that the Veteran had a normal gait and mobility.  
It was noted that when he walked an extended distance, he had 
some pain in his right knee, stemming from being struck in the 
right knee by a howitzer recoil.  There was no mention of any 
injury to the left hip.

At a VA examination of the Veteran's knees in September 1997 it 
was noted that the Veteran worked at a job that required climbing 
up and down from a machine called a "mule" which is a tug that 
pulls trailers around.  There was no mention of the Veteran's 
left hip at the examination. 

In May 2005, an x-ray of the Veteran's left hip showed no 
evidence of fracture or dislocation and no definite arthritic 
change or other abnormality.  The Veteran was diagnosed with left 
hip bursitis.

The Veteran had x-rays of his left hip taken in December 2005 
which showed no evidence of fracture or dislocation, and no 
definite arthritic change or other abnormality.  It was noted 
that the Veteran reported having left hip pain for 3-4 months.

In May 2010, the Veteran suggested that his left hip disability 
may have been caused by his service connected right knee 
disability.  However, he has not provided any medical evidence to 
support his assertion, and he is not medically qualified to prove 
a matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his left hip 
disability and a service connected disability.

Service treatment records do not show any evidence of a left hip 
disability, and the Veteran did not develop a hip disability for 
more than three decades after service.  For example, the Veteran 
acknowledged in 2005 that left hip pain had only been present for 
a few months.  Furthermore, during this post-service period the 
Veteran worked a physically demanding job at the Post Office for 
many years.  The evidence does confirm bursitis in the Veteran's 
left hip currently, but no medical evidence has been advanced 
even suggesting that either the Veteran's time in service or a 
service connected disability actually caused the left hip 
disability.  

The Veteran may believe that his knee disability has caused a hip 
disability, but he has not advanced any medical evidence to 
support such a claim.

As such, the criteria for service connection have not been met 
and the Veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, consideration of the 
appropriateness of "staged rating" also is required.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).
 
Knees

The Veteran currently receives two ratings for his right knee: a 
30 percent rating for the service connected partial patellectomy 
of the right knee with chondromalacia under 38 C.F.R. § 4.71a, DC 
5257; and a 10 percent rating for osteoarthritis in the right 
knee under 38 C.F.R. § 4.71a, DC 5010-5260.  The Veteran also 
receives a 10 percent rating for osteoarthritis in his left knee 
under Diagnostic Code 5010-5260. 

The claims file reflects, the Board previously adjudicated the 
Veteran's claim for a higher rating for his right knee in 
September 2005 and January 2008 decisions.  In November 2008, the 
Veteran sent in a letter stating that his knees were shot.  This 
was accepted by the RO as a claim for an increased rating for his 
right knee.

With regard to the left knee, the Veteran was granted service 
connection in a July 2002 rating decision and assigned a 10 
percent rating.  In October 2004, the Veteran filed a statement 
indicating that he wanted an increased evaluation for his 
bilateral knee condition.  However, his right knee was already on 
appeal at that time, and as such this claim was only applicable 
to the Veteran's left knee. 

Knee disabilities are generally rated based on instability and on 
limitation of motion.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion of the leg is limited to 60 degrees; a 10 
percent rating is assigned when flexion is limited to 45 degrees; 
a 20 percent rating is assigned when flexion is limited to 30 
degrees; and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  

Under DC 5261, a noncompensable rating is assigned when extension 
of the leg is limited to 5 degrees; a 10 percent rating is 
assigned when extension of the leg is limited to 10 degrees; and 
a 20 percent rating is assigned when extension is limited to 15 
degrees.

An additional rating may be assigned based on instability or 
subluxation of a knee.  Under Diagnostic Code 5257, a 10 percent 
rating is assigned for slight impairment of the knee involving 
either recurrent subluxation or lateral instability; a 20 percent 
rating is assigned for either moderate subluxation or moderate 
lateral instability; and a 30 percent rating is assigned for 
either severe subluxation or severe lateral instability.  

At a September 2004 VA examination the Veteran reported having a 
knee operation after a "gunshot" wound while in Vietnam.  The 
Veteran reported increased pain with occasional swelling, in both 
knees.  The Veteran denied any dislocation or subluxation.  On 
examination, the Veteran had range of motion in his left knee 
from 0-95 degrees with pain from 90-95 degrees.  Motion was 
diminished to 90 degrees with repetitive motion.  The Veteran's 
right knee had range of motion from 0-90 degrees with pain at the 
extreme of 90 degrees of flexion.  Repetitive motion did not 
additionally limit motion.  There was no edema and only small 
effusion.  There was no instability to varus or valgus stress and 
Lachman's was negative in both knees.  The Veteran had 5/5 motor 
strength in the quads and hamstrings.  X-rays showed essentially 
normal knees with maintained joint spaces.  

An MRI in January 2005 showed minimal subcortical degenerative 
changes in the lateral femoral condyle.  X-rays of the knees in 
April 2006 showed calcification between the femoral condylar 
notch.  Joint spaces were maintained and there were no effusions.

At a VA examination in April 2006, the Veteran reported constant 
knee pain during the day, but there was no increased limitation 
with flare-ups or repetitive motion.  The Veteran reported using 
both a walker and a brace.  The examiner found no incoordination 
or excess fatigability.  The Veteran did lack endurance and 
reported doing limited activity on account of pain.  The Veteran 
had flexion in the right knee to 50 degrees with pain, and had 
extension to 0 degrees.  The left knee had flexion to 70 degrees 
and also had full extension.  There was no effusion or 
crepitation.  The examiner did comment that it was painful 
bilaterally with full extension.  Lachman's and McMurray's 
testing was negative.  The cruciate and collateral ligaments 
appeared to be intact.  The examiner indicated that repetitive 
motion did not change the range of motion.

In July 2008, the Veteran's knees were observed at a VA 
orthopedic treatment center.  The Veteran asserted that his right 
knee bothered him more than the left.  He stated that the right 
knee would cause a sensation of giving way periodically.  The 
doctor found no gross deformity in either knee.  The Veteran had 
range of motion from 0-100 degrees in both knees.  The Veteran 
had a negative Lachman's test and was stable to varus and valgus 
testing.  The left lower extremity showed no effusion, a negative 
Lachman's and no joint line tenderness.  X-rays showed well-
preserved joint space, but did reveal some evidence of 
patellofemoral disease in the right knee.

In March 2009, the Veteran underwent another VA examination.  The 
Veteran used neoprene knee sleeves and a walker.  The Veteran 
voiced no complaints about dislocation or subluxation of either 
the knees or the patellae.  He did complain about a feeling of 
locking in his knees, but without any frank episodes, and the 
Veteran had no complaints of giving way.  On examination, the 
Veteran had range of motion in both knees from 0-110 degrees, 
although he did voice complaints of pain throughout the 
examination.  The examiner found no fatigue in either knee on 
repetitive motion.  Both knees were stable to varus and valgus.  
Lachman's was negative, and anterior and posterior drawer tests 
were also negative.  McMurray's test was positive for pain.  
There was no additional loss of motion, fatigability, or 
incoordination on repetitive motion in either knee.

As described above, the Veteran has had considerable range of 
motion in both knees every time they have been evaluated.  The 
right knee had motion from 0-100 degrees in July 2008, and since 
2004 the Veteran has had range of motion from 0 to at least 70 
degrees in his left knee; and in July 2008 he demonstrated 
flexion to 100 degrees in the left knee.  

As such, the range of motion in the Veteran's knees has exceeded 
the range of motion for even a non compensable rating, as flexion 
was not shown to be limited to 60 degrees during the appeal of 
either knee and Veteran consistently demonstrated full extension 
in both knees.

The next question is whether an additional rating should be given 
for functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45.  These regulatory provisions must 
be considered in cases involving joints rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

However, in this case there is no showing that functional loss 
warrants a higher rating.  For example, at his most recent 
examination, repetitive motion did not cause additional 
limitation of motion, fatigability or incoordination in either 
knee.  While it is true that the Veteran has voiced complaints of 
pain, it has not been shown that his pain sufficiently limited 
the range of motion in either knee such that a rating in excess 
of 10 percent would be warranted for either knee based on 
limitation of motion.  As such, a higher rating under DCs 5260 
and 5261 is denied.

The Board has also considered whether a separate rating is 
warranted for instability of either knee.  With regard to the 
left knee, there has been no showing of instability or 
subluxation during the course of the appeal that would merit a 
compensable rating.  

In September 2004 VA examination the Veteran denied any 
dislocation or subluxation.  There was no instability to varus or 
valgus stress and Lachman's was negative in both knees.  The 
Veteran had 5/5 motor strength in the quads and hamstrings.  

At a VA examination in April 2006, Lachman's and McMurray's 
testing was negative; and the cruciate and collateral ligaments 
appeared to be intact.  

In July 2008, the Veteran had a negative Lachman's test and was 
stable to varus and valgus testing. 

In March 2009, the Veteran voiced no complaints about dislocation 
or subluxation of either the knees or the patellae.  He did 
complain about a feeling of locking in his knees, but without any 
frank episodes, and the Veteran had no complaints of giving way.  
Both knees were stable to varus and valgus.  Lachman's was 
negative, and anterior and posterior drawer tests were also 
negative.  McMurray's test was positive for pain only.  

As such, the evidence simply does not support a compensable 
rating for instability of the left knee.  The Veteran does wear a 
brace on his left knee, but this fact alone is insufficient to 
outweigh the clinical findings which consistently find neither 
instability nor subluxation.  As such, a compensable rating is 
not warranted for the Veteran's left knee under DC 5257.  

With regard to the Veteran's right knee, the Veteran is already 
receiving the highest schedular rating under Diagnostic Code 
5257.  The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, the Veteran receives multiple ratings for his knees 
that have fully considered his complaints such as pain, 
limitation of motion, and instability.  As such, the Board 
concludes that the Veteran's schedular rating is entirely 
adequate.  While the Veteran has received the maximum schedular 
rating under DC 5257 for his right knee, the fact remains that 
his right knee has been shown to have good stability on 
examination.  Furthermore, there is no showing that either knee 
disability is particularly unique so as to warrant referral for 
an extraschedular rating.
 
Accordingly, a higher rating for either knee is denied.

Diabetes mellitus 

The Veteran was granted service connection for diabetes mellitus 
in May 2009 and assigned a 10 percent rating effective September 
15, 2008.  The Veteran appealed the decision, and a December 2009 
rating action increased his rating for diabetes mellitus from 10 
percent to 20 percent effective June 1, 2009.  It is noted that 
June 1, 2009 was the first time the records showed that the 
Veteran had been prescribed an oral hypoglycemic agent, 
glipizide.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, 
DC 7913, which provides a 10 percent rating when diabetes 
mellitus is manageable by a restricted diet alone.  A 20 percent 
rating is assigned when treatment of diabetes mellitus requires 
either insulin and a restricted diet, or an oral hypoglycemic 
agent and a restricted diet.  A 40 percent rating is assigned 
when treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities. 

The Veteran was initially diagnosed with diabetes mellitus in 
early October 2008.  However, VA treatment records from both 
October and December 2008 note that the Veteran's diabetes 
mellitus was being controlled by diet.

The Veteran underwent a VA examination in March 2009, where it 
was noted that his diabetes mellitus was diet-controlled, and the 
examiner indicated that the Veteran did not use any medication or 
insulin for his diabetes mellitus.  He had no history of any 
ketoacidosis or hypoglycemic reactions, and the denied having had 
any weight gain or loss.  His activities were not limited on 
account of his diabetes mellitus.  He stated that he did sit-ups 
every morning.  There was no evidence of diabetic retinopathy or 
of any peripheral vascular disease.  The Veteran also did not 
have any neurologic disabilities.  There was no history of renal 
dysfunction.  The examiner added that the Veteran's diabetes 
mellitus did not affect the Veteran's activities of daily living, 
noting that the Veteran had never been hospitalized for diabetes 
mellitus, ketoacidosis or hypoglycemia.  

Following that examination, the Veteran was started on glipizide 
in June 2009; however, there is no showing in any treatment 
record, nor has the Veteran alleged, that his activities have 
been regulated on account of his diabetes mellitus.  
Additionally, there has been no showing that the Veteran's 
diabetes mellitus has caused ketoacidosis or hypoglycemia.  As 
such, there is no basis to assign a schedular rating in excess of 
the 20 percent that has already been assigned, and no basis to 
assign a 20 percent rating earlier than June 2009.  

The regulations also direct that all compensable complications of 
diabetes are to be separately evaluated unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process.  See 38 C.F.R. § 4.119, DC 7913.  However, in 
this case there has not been a showing of any additional 
compensable complications.  For example, at the VA examination in 
2009, it was found that there was no evidence of diabetic 
retinopathy, peripheral vascular disease, neurologic 
disabilities, or renal dysfunction.  VA treatment records 
similarly fail to show any additional disabilities as a result of 
the diabetes mellitus.  

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  However, in this case, 
the Veteran's diabetes mellitus is well-controlled.  Furthermore, 
the rating criteria effectively evaluates his current diabetes 
mellitus symptoms, and the schedular criteria provides additional 
ratings should the disability worsen.  As such, the Board 
concludes that the assigned schedular evaluation is adequate, and 
no extraschedular referral is therefore required.

Accordingly, the Veteran's claim is denied. 

III.  Effective date

In a January 2008 decision, the Board granted the Veteran's claim 
for a rating in excess of 20 percent for chondromalacia of the 
right knee, awarding a 30 percent rating.  The RO effectuated 
this grant in a February 2008 rating action, assigning June 11, 
1998 (the date the Veteran's claim was received) as the effective 
date for the grant.  In June 2008, the Veteran filed a notice of 
disagreement, arguing that the effective date should have been 
earlier.  The Veteran argued that per 38 C.F.R. § 3.400(o)(2) the 
effective date should be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, although it is noted that neither the Veteran nor his 
representative actually identified any piece of evidence that 
showed that an effective date earlier than June 11, 1998 was 
warranted. 

The Veteran's assertion is correct in that an effective date may 
be awarded earlier than the date of claim if it is fully 
ascertainable from the medical and lay evidence that a disability 
was worse at any point in the year prior to the date the claim 
was received.  As such, the Board will consider this.  

The 30 percent rating that is assigned for the Veteran's right 
knee disability was assigned under Diagnostic Code 5257, which 
assigns a 30 percent rating when there is severe recurrent 
subluxation or lateral instability in a knee.

In September 1997, the Veteran underwent a VA examination of his 
knees.  The examiner found that the Veteran's right knee was 
stable on the various stressing tests, and while McMurray's test 
resulted in pain, there was no grating or popping.  

In January 1998, a VA doctor wrote to indicate that the Veteran 
was followed by VA for bilateral knee arthritis, and noted that 
it would be beneficial for him to limit ambulation at work for 
long distances.  However, this statement does not show, or even 
suggest, severe instability or subluxation.

Private treatment records from March 1998 show that the Veteran 
was noted to have occasional swelling with some reflex feelings 
of giving way.  However, there was no evidence beyond that of any 
clinical observation of either instability or subluxation; and 
the mere notation of some feelings of giving way does not rise to 
showing severe instability.

As it happens, these are the only treatment records from the year 
prior to the receipt of the Veteran's claim; and, as noted above, 
neither the Veteran nor his representative has actually pointed 
to any record showing severe instability or subluxation during 
the year prior to the Veteran filing his claim.  As such, an 
effective date earlier than June 11, 1998 for the grant of a 30 
percent rating for a right knee disability is not warranted and 
the Veteran's claim is denied. 


IV. TDIU

The Veteran asserts that he is unemployable as a result of his 
service connected disabilities.  

A TDIU may be assigned where the schedular rating is less than 
total when the disabled Veteran is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
disability or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for a right knee 
disability (which receives a 10 percent rating for a scar, a 10 
percent rating for arthritis and a 30 percent rating for 
instability); for a left knee disability (rated at 10 percent); 
for posttraumatic stress disorder (PTSD) (rated at 30 percent); 
for diabetes mellitus (rated at 20 percent), and for tinnitus 
(rated at 10 percent).  His combined disability rating is 70 
percent.  While he does not receive a single 40 percent 
disability rating, the Veteran receives multiple ratings for his 
right knee which when combined result in a 40 percent rating.  
See 38 C.F.R. § 4.25.  As such, the Veteran's disabilities 
satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a). 

The Veteran is currently unemployed, and he has a number of 
health problems that severely impair his functioning and 
employability, including both service connected and non-service 
disabilities.  

The Veteran retired in April 2002 from the Post Office.  In March 
2003, he wrote a statement indicating that because of a massive 
heart attack and three catheterizations he was unable to maintain 
a job of any kind.  In an August 2004 treatment record the 
Veteran lamented that he was no longer able to do many activities 
he used to do after his myocardial infarction; it was noted that 
the Veteran had to retire on account of his heart condition.  

At a VA examination in April 2006, the Veteran reported that he 
retired from the Post Office because of cardiac problems and pain 
in his knees.

The Veteran underwent a VA examination for PTSD in July 2008 
where it was noted that the Veteran had retired from the Post 
Office on account of physical problems.  His PTSD was noted to 
only have had a mild impact on his occupational functioning.  It 
also was noted at this examination that the Veteran still mowed 
his own lawn.  A second VA psychiatric examination in October 
2008 confirmed that the Veteran's PTSD did not preclude 
employment.

In September 2008, the Veteran was provided with a VA joints 
examination to determine whether TDIU was warranted.  The 
examiner reviewed the Veteran's medical history, noting that the 
Veteran's right and left knees interfered with his daily 
activities, especially with walking, standing, sitting and lying 
down.  It was noted that the right knee swelled frequently.  The 
examiner observed that the Veteran had not worked since April 
2002.  The examiner added that the number one reason the Veteran 
could not work today is on account of his knees.  The examiner 
explained that the Veteran's knees hindered him from driving a 
hyster (the heavy machinery that the Veteran operated while 
working for the Post Office) in that he had to get in and out of 
the truck numerous times each days and his knees prevented him 
from doing that anymore.  The examiner added that that was the 
main reason he could no longer work.  The examiner then listed 
the Veteran's numerous other health problems that would hinder 
his ability to work.

The Veteran also underwent a VA Vocational assessment in 
September 2008 at which it was found that the Veteran had a 
serious employment handicap and that the Veteran's service 
connected disabilities materially contributed to this impairment 
of employability.  The vocational rehabilitation counselor 
indicated that the Veteran had PTSD and had limitations in 
lifting, carrying, pushing, pulling, climbing, balancing, 
stooping, kneeling, crouching, crawling, standing for prolonged 
periods, visual impairment, and using mobility aids.  While it is 
not clear that all of these are the result of the Veteran's 
service connected disabilities, it is clear a number are.  The 
counselor indicated that the Veteran's knees hurt on a daily and 
constant basis, necessitating the use of a walker.  As such, it 
was concluded that the Veteran was not feasibly able to achieve a 
vocational goal.  

While the vocational counselor was somewhat unclear which 
disabilities actually caused the Veteran's serious employment 
impairment, it is clear that several service connected 
disabilities played a large role.  Furthermore, the VA examiner 
asked to review the Veteran's claim essentially found that the 
Veteran's bilateral knee disability precluded employment.  

As such, and with the resolution of reasonable doubt in the 
Veteran's favor, the Board concludes the evidence demonstrates 
that the Veteran is unemployable as a result of his service 
connected disabilities.  Accordingly, the criteria for TDIU have 
been met and the Veteran's claim is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In light of the TDIU decision a detailed discussion of VA's 
various duties to notify and assist is unnecessary regarding this 
issue, (because any potential failure of VA in fulfilling these 
duties is harmless error).  Additionally, with regard to the 
claims for an earlier effective date for the right knee and for 
an increased rating for diabetes mellitus, the initial claims 
were for service connection which were granted.  The Veteran then 
appealed the downstream issue of the effective date of rating 
(for the knee) and the rating level (for diabetes mellitus) that 
had been assigned.  Under these circumstances, since the original 
claim was granted, there are no further notice requirements under 
the aforementioned law.

With regard to the claims for increased ratings for the left and 
right knees, required notice was provided by a letter dated in 
December 2008; with regard to the claim for service connection 
for a left hip disability, notice was provided by a letter dated 
in July 2009.  These letters informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  The 
letters also explained how disability ratings and effective dates 
are calculated.

VA and private treatment records have been obtained, as have 
service treatment records and Social Security Administration 
records.  Additionally, the Veteran was offered the opportunity 
to testify at a hearing before the Board, but he withdrew his 
hearing request.

The Veteran was also provided with several VA examinations of his 
knees (the reports of which have been associated with the claims 
file) and with a diabetes mellitus examination.  The examiners 
were provided with the Veteran's claims file and comprehensive 
examinations appear to have been conducted.  Hence the 
examinations are fully adequate for rating purposes.
 
While no examination was provided with regard to the Veteran's 
left hip, no medical or competent lay evidence has been submitted 
that even suggests that the hip disability may be related to 
either the Veteran's time in service or to a service connected 
disability.  As such, the duty to provide an examination has not 
been triggered.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 







	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 30 percent for his service connected 
partial patellectomy of the right knee with chondromalacia is 
denied. 

A rating in excess of 10 percent for osteoarthritis in the right 
knee is denied. 

A rating in excess of 10 percent for osteoarthritis in the left 
knee is denied. 

A rating in excess of 20 percent for diabetes mellitus, to 
include a rating in excess of 10 percent earlier than June 1, 
2009, is denied.
 
Service connection for a left hip disability is denied. 

A TDIU is granted. 

An effective date earlier than June 11, 1998 for the grant of a 
30 percent rating for a right knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


